UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10 AMENDMENT NO. 1 General Form for Registration of Securities Pursuant to Section 12(b) or 12(g) of The Securities Exchange Act of 1934 AMINCOR, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0376372 (IRS Employer Identification No.) 1350 Avenue of the Americas, 24th FL New York, NY10019 (Address of registrant’s principal executive offices & zip code) (347) 821-3452 (Registrant’s telephone number, including area code) Registrant contact: John R. Rice III. 1350 Avenue of the Americas. 24th FL New York, NY10019 (347) 821-3452 Copies to: Steven L. Siskind, Esq. 1103 Stewart Avenue, Suite 200 Garden City, New York 11530 (516) 222-1100 Fax: (516) 222-1106 Securities to be Registered Under Section 12(b) of the Act:None Securities to be Registered Under Section 12(g) of the Act: Class A Common Stock, $.001 ParValue and Class B Common Stock, $.001 Par Value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x AMINCOR, INC. Table of Contents Page No. Item 1. Business 4 Item1A. Risk Factors 6 Item 2. Financial Information 11 Item 3. Properties 14 Item 4 Security Ownership of Certain Beneficial Owners and Management 14 Item 5. Directors and Executive Officers 15 Item 6. Executive Compensation 18 Item 7. Certain Relationships and Related Transactions, and Director Independence 18 Item 8. Legal Proceedings 19 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 19 Item 10. Recent Sales of Unregistered Securities 19 Item 11. Description of Registrant’s Securities to Be Registered 20 Item 12. Indemnification of Directors and Officers 20 Item 13. Financial Statements and Supplementary Data 21 Item 14. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item 15. Financial Statements and Exhibits 21 2 EXPLANATORY NOTE We are voluntarily filing this General Form for Registration of Securities on Form 10 to register our Class A and Class B Common Stock, each with a par value of $.001 per share (the “Common Stock”), pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. In this registration statement, unless the context indicates otherwise, the terms “Amincor,” “Company,” “Registrant,” “we,” “us” and “our” refer to Amincor, Inc., and its wholly owned subsidiary Tulare Holdings, Inc. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This registration statement contains forward-looking statements that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but rather are based on current expectations, estimates and projections about us, our industry, our beliefs, and our assumptions. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “would,” “should,” “scheduled,” “projects,” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties, and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. The forward-looking statements in this registration statement speak only as of the date hereof and caution should be taken not to place undue reliance on any such forward-looking statements. Forward-looking statements are subject to certain events, risks and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this registration statement as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item1A Risk Factors and elsewhere in this registration statement. We do not undertake any obligation to update or reserve any forward looking statements. WHERE YOU CAN FIND MORE INFORMATION When this registration statement is deemed effective, we will begin to file quarterly and annual reports and other information with the United States Securities and Exchange Commission, (the SEC). You may read and copy this information, for a copying fee, at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for more information on its Public Reference Room. Our SEC filings will also be available to the public from commercial document retrieval services, and at the Web site maintained by the SEC at http://www.sec.gov. Our Web site is located at http://www.amincorinc.com. When this registration statement is effective, we will make available, through a link to the SEC’s Web site, electronic copies of the materials we file with the SEC (including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and other filings). 3 ITEM 1.BUSINESS Amincor, Inc. (the “Company” or “Registrant”) was incorporated under the laws of the state of Nevada on October 8, 1997 under the name GSE Group, Inc. GSE Group, Inc. was originally formed to provide consulting services for reverse mergers to public shell corporations and private companies seeking to gain access to the public markets. On October 20, 1997, GSE Group, Inc. changed its name to Global Stock Exchange Corp. and on April 28, 2000, Global Stock Exchange Corp. changed its name to Joning Corp.On February 2, 2010, Joning Corp. changed its name to Amincor, Inc.On December 30, 2009, Joning Corp. filed an amendment to its Articles of Incorporation increasing its authorized capital to 65,000,000 shares divided into 22,000,000 shares of Class A voting Common Stock par value $.001, 40,000,000 shares of Class B non-voting Common Stock par value $.001 and 3,000,000 shares of Preferred Stock par value $.001.In July 2000, Joning Corp. ceased its business activities.On March 8, 2002, Joning Corp. filed a Registration Statement on Form 10-SB under the Securities Exchange Act of 1934 (the “Exchange Act”) as a shell company with the purpose of finding a suitable company for a reverse merger transaction. On June 2, 2008, Joning Corp. elected to discontinue its Exchange Act filings.The Company remained dormant until December, 2009. On January 28, 2010, the Company entered into separate letters of intent to acquire the outstanding stock of the following companies: Allentown Metal Works, Inc., Baker’s Pride, Inc., Epic Sports International, Inc ., Imperia Masonry Supply Corp., Tulare Holdings, Inc., Tyree Holdings Corp. and Whaling Distributors, Inc. (the “Target Companies”).Once acquired, the Target Companies will comprise the Company’s operating subsidiaries. Amincor’s officers and directors will be responsible for the strategic direction of the operating subsidiaries.The Company intends to accomplish this through strategic planning, raising capital for business expansion via internal growth or acquisition and exploring opportunities for each subsidiary.The executive management teams of each of the subsidiaries are specialists in their respective fields and will have responsibility for the operation of their business unit subject to overall direction of Registrant’s management. Amincor’s management is actively engaged with the management of each subsidiary to set mutually agreed upon goals and objectives.By frequent site visits, weekly and monthly conference calls and various reporting requirements such as budget to actual comparison, cash flow monitoring, accounts payable and account receivable management, credit and collections discussion and reporting Amincor management is able to assist management of the subsidiaries in executing their business plans and making resources available to them.Amincor management will also look for opportunities to further the subsidiaries business plans that may not be readily apparent to operating company management as they run the day to day operations of their company. Closing under the Letters of Intent is subject to completion of due diligence andrequired GAAP audits for each of the respective Target Companies .After completion of due diligence, the Letters of Intent to acquire Allentown Metal Works, Inc. and Whaling Distributors, Inc. were terminated. On August 3 , 2010, Tulare Holdings, Inc. completed a share exchange transaction with Amincor pursuant to which Amincor acquired all of the issued and outstanding shares of Holdings and Holdings became a wholly owned subsidiary of Amincor. Information Regarding Our Operating Subsidiary Tulare Frozen Foods, LLC Background Tulare Holdings, Inc., (“Holdings”) was incorporated on December 29, 2008 and operates through its wholly owned subsidiary Tulare Frozen Foods, LLC (“Tulare”), a California limited liability company formed on October 5, 2007 which commenced its operations in frozen produce processing and marketing on January 9, 2008. 4 Tulare occupies a 35 acre site, in Lindsay, California, strategically located in the San Joaquin Valley which provides an abundant supply of locally grown vegetables for processing.The Tulare site includes 350,000 square feet of buildings for warehousing, production, and manufacturing, with excess capacity for future growth and product diversification. Tulare is located within close proximity to the local railroad, with a rail line on the property premises and also owns a water rights permit. Tulare’s current product line includes frozen spinach, southern greens, broccoli, cauliflower, and peppers. These products are available in individual quick freezing (“IQF”) bulk, wet pack cartons, and two and three pound poly bags for retail and foodservice markets. The Tulare customer base is approximately 80% food service, 15% retail, and five percent industrial. Frozen spinach currently accounts for 75% of Tulare’s volume, southern greens accounts for 20%, and the remaining five percent consists of sales of broccoli and cauliflower. Tulare has developed a private label for wet pack spinach, which is sold to retail food markets. Tulare supplies three pound wet pack spinach to three major institutional food service distributors, representing 80% of Tulare’s annual sales.Additional market growth is targeted in the packaging of other leafy greens and peppers by establishing Tulare as the low cost producer. To better align itself with the competition within its industry Tulare hopes to expand its current customer base on the east coast by importing frozen fruits and vegetables from abroad. In addition, Tulare intends to acquire additional market share associated with a new wet pack pouch design that would better cater to its foodservice customers and to increase its market share beyond the east coast to include other regions of the United States and Canada as well. By expanding its presence Tulare seeks to becomea frozen food distributor rather than just a frozen food processor. Management believes that the costs and associated risks correlated with processing frozen fruits and vegetables domestically will be mitigated by the shift towards imported produce as well as costs associated with the lack of diversification of the current product mix. Tulare intends to accomplish this by expanding their offerings to include value added products and by building a new state of the art facility to handle domestic production. In addition, Tulare may seek to acquire a significant food processing and/or distribution company in an effort to facilitate this goal should an opportunity to do so be made available. Tulare requires additional capital to expand and improve its facilities and equipment and additional personnel to achieve economies of scale needed to become more profitable. Equipment improvements, including high-speed packaging lines, expansion into rice, pasta and other products would enable the company to reduce costs, increase market share, and diversify operations. A diversified product line is essential, as environmental conditions in any given year can have a positive or negative impact on a particular crop, and ultimately Tulare’s revenues. Competition Tulare’s competition is divided into two segments: (1) Name Brands and (2) Private Labeled frozen fruit and vegetable products. The Name Brand segment includes larger food processors such as Birds Eye Foods, LLC , which sells vegetables under the “Birds Eye” brand. The Private Labeled segment includes smaller food processors that package fruits and vegetables under a supermarket’s in store brand name. Tulare’s current competitors are primarily in the Private Labeled segment of the industry. Tulare’s major customer base is found in the Private Labeled sector. Tulare considers Private Labeled packers as the current source of competition, with the Name Brand competitors being the future competition of Tulare. The Private Labeled packer segment is much more segmented and is generally comprised of smaller, privately owned companies when compared to the Name Brand segment. There are approximately seven companies that Tulare deems as its direct competitors, including Seneca Foods Corporation, Patterson Frozen Foods, Inc. and National Frozen Foods Corporation . Tulare’s primary market is located on the east coast of the United States.Tulare distributes its products to its end user customer through a broker network. 5 Personnel Tulare currently has 13 full time employees and believes that its employee relations are good.Tulare’s executive officers are Mr. James E. Fikkert, who serves as the President, and Mr. Douglas Hagin, who serves as the Chief Financial Officer. ITEM 1A. RISK FACTORS RELATING TO OUR SUBSIDIARY Our ability to retain key personnel in the operating subsidiary will be an important factor in the success of our business and a failure to retain key personnel may result in our inability to manage and implement our business plan. We are highly dependent upon the management personnel of our subsidiary company because of their experience in their industry. The competition for qualified personnel in the market in which our subsidiary operates is intense and the loss of the services of one or more of these individuals in any of these business segments may impair management's ability to operate our subsidiary.We have not purchased key man life insurance on any of these individuals, which insurance would provide us with insurance proceeds in the event of their death. Without key man life insurance, we may not have the financial resources to develop or maintain an affiliated business until we could replace such individual and replace any business lost by the departure of that person. The Company faces competition from larger and better-established companies. The market for products in our subsidiary’s business is highly competitive.Many of their competitors may have longer operating histories, greater financial, technical and marketing resources, and enjoy existing name recognition and customer bases. Competitors may be able to respond more quickly to technological change, competitive pressures, or changes in consumer demand. As a result of their advantages, the Company's competitors may be able to limit or curtail its ability to compete successfully. These competitive pressures could materially adversely affect the subsidiary’s business, financial condition, and results of operations. Global economic conditions may materially and adversely affect our business, financial condition and results of operations. Unfavorable economic conditions, including the impact of recessions in the United States and throughout the world, may negatively affect our business and financial results.These economic conditions could negatively impact (i) consumer demand for our products, (ii) the mix of our products’ sales, (iii) our ability to collect accounts receivable on a timely basis, (iv) the ability of suppliers to provide the materials required in our operations and (v) our ability to obtain financing or to otherwise access the capital markets.The strength of the U.S. dollar versus other world currencies could result in increased competition from imported products and decreased sales to our international customers.A prolonged recession could result in decreased revenue, margins and earnings.Additionally, the economic situation could have an impact on our lenders or customers, causing them to fail to meet their obligations to us.The occurrence of any of these risks could materially and adversely affect our business, financial condition and results of operations. 6 Two customers accounted for approximately 91% and 92% of Tulare’s revenue for the years ended December 31, 2009 and 2008, respectively. The loss of either of these customers could adversely affect our results of operations, financial condition, and profitability In the years ended December 31, 2009 and 2008, respectively, Versa Marketing, Inc. and Allen’s, Inc. accounted for approximately 91% and 92% of revenue, respectively.The loss of either of Versa Marketing, Inc. or Allen’s Inc. would have a materially adverse effect on our results of operations and financial condition. At minimum, it would have a materially adverse effect on our operations during the short-term until we are able to generate replacement customers.Other than their relationship as a customer, neither Versa Marketing, Inc. or Allen’s Inc. are affiliated with the Registrant or Tulare. Changes of prices for products While the prices of the Company's products are projected to be in line with those from market competitors, there can be no assurance that they will not decrease in the future. Competition may cause the Company to lower prices in the future. Moreover, it is difficult to raise prices even if internal costs of production increase. Limited current sales and marketing capability Though the Company has key personnel with experience in sales, marketing and distribution to market its products, the Company must either retain and hire the necessary personnel to distribute and market its products or enter into collaborative arrangements or distribution agreements with third parties who will market such products or develop their own marketing and sales force with technical expertise and supporting distribution capability. There can be no assurance that the Company will be able to retain or hire the personnel with sufficient experience and knowledge to distribute and market its products or be able to enter into collaborative or distribution arrangements or develop its own sales force, or that such sales and marketing efforts, including the efforts of the companies with which the Company has entered into collaborative agreements, will be successful. Excess capacity in the vegetable industry may have a downward impact on selling price. Our financial performance and growth are related to conditions in the United States’ vegetable growing industry which is a mature industry with a modest growth rate during the last 10 years.Our net sales are a function of product availability and market pricing.In the vegetable farming industry, product availability and market prices tend to have an inverse relationship:market prices tend to decrease as more product is available and to increase if less product is available.Product availability is a direct result of plantings, growing conditions, crop yields and inventory levels, all of which vary from year to year.Moreover, vegetable production outside the United States, particularly in Europe, Asia and South America, is increasing at a time when worldwide demand is being impacted by the global economic slowdown.These factors may have a significant effect on supply and competition and create downward pressure on prices.In addition, market prices can be affected by the planting and inventory levels and individual pricing decisions of our competitors.Generally, market prices in the vegetable industry adjust more quickly to variations in product availability than an individual processor can adjust its cost structure; thus, in an oversupply situation, a producer’s margins likely will weaken.We typically have experienced lower margins during times of industry oversupply. Growing cycles and adverse weather conditions may decrease our results from operations. Our operations are affected by the growing cycles of the vegetables we process.When the vegetables are ready to be picked, we must harvest and process them quickly or forego the opportunity to process fresh picked vegetables for an entire year.We set our planting schedules without knowing the effect of the weather on the crops or on the entire industry’s production. Weather conditions during the course of each vegetable crop’s growing season will affect the volume and growing time of that crop. 7 Increases in logistics and other transportation-related costs could materially adversely impact our results of operations. Our ability to competitively serve our customers depends on the availability of reliable and low-cost transportation.We use multiple forms of transportation to bring our products to market including rail cars and trucks.Disruption to the timely supply of these services or increases in the cost of these services for any reason, including availability or cost of fuel, regulations affecting the industry, or labor shortages in the transportation industry, could have an adverse effect on our ability to serve our customers, and could materially and adversely affect our business, financial condition and results of operations. If we are subject to product liability claims, we may incur significant and unexpected costs and our business reputation could be adversely affected. Food processors are subject to significant liability should the consumption of their products cause injury or illness.We work with regulators, the industry and suppliers to stay abreast of developments.A product liability judgment against us could also result in substantial and unexpected expenditures, affect consumer confidence in our products, and divert management’s attention from other responsibilities.Product liability claims may also lead to increased scrutiny by federal and state regulatory agencies and could have a material adverse effect on our financial condition and results of operation.Although we maintain product liability insurance coverage, there can be no assurance that this level of coverage is adequate or that we will be able to continue to maintain our existing insurance or obtain comparable insurance at a reasonable cost, if at all.A product recall or a partially or completely uninsured judgment against us could materially and adversely affect our business, financial condition and results of operations. We generate agricultural food processing wastes and are subject to substantial environmental regulation. As a food processor, we regularly dispose of produce wastes (silage) and processing water as well as materials used in plant operation and maintenance, and our plant boilers, which generate heat used in processing, produce generally small emissions into the air.These activities and operations are regulated by federal and state laws and the respective federal and state environmental agencies.Occasionally, we may be required to remediate conditions found by the regulators to be in violation of environmental law or to contribute to the cost of remediating waste disposal sites, which we neither owned nor operated, but in which, we and other companies deposited waste materials, usually through independent waste disposal companies.Future possible costs of environmental remediation, contributions and penalties could materially and adversely affect our business, financial condition and results of operations. We may undertake acquisitions or product innovations and may have difficulties integrating them or may not realize the anticipated benefits. In the future, we may undertake acquisitions of other businesses or introduce new products, although there can be no assurances that these will occur.Such undertakings involve numerous risks and significant investments.There can be no assurance that we will be able to identify and acquire acquisition candidates on favorable terms, to profitably manage or to successfully integrate future businesses it may acquire or new products it may introduce without substantial costs, delays or problems.Any of these outcomes could materially and adversely affect our business, financial condition and results of operations. We are dependent upon a seasonal workforce and any inability to hire sufficient employees may adversely affect our business. Our operations are located in a rural community that may not have sufficient labor pools, requiring us to hire employees from other regions.An inability to hire and train sufficient employees during the critical harvest period could materially and adversely affect our business, financial condition and results of operations. 8 RISK FACTORS RELATING TO OUR SECURITIES Shareholders will have little input regarding our management decisions due to the large ownership position held by our existing management and thus it would be difficult for shareholders to make changes in our operations or management. Therefore, shareholders will be subject to decisions made by management who are the majority shareholders, including the election of directors. Our officers and directors directly own 6,426,320 shares of the total of 7, 484,813 issued and outstanding Class A voting shares of our common stock (or approximately 86 % of our outstanding voting stock) and are in a position to continue to control us. Such control enables our officers and directors to control all important decisions relating to the direction and operations of the Company without the input of our investors.Moreover, investors will not be able to effect a change in our Board of Directors, business or management. Our stockholders may have difficulty reselling their stock due to the absence of apublic trading market. There is presently no public trading market for our common stock.We intend in the future to seek a market maker to apply to have our common stock quoted on the Over-the-Counter Bulletin Board, but have not done so to date.Until there is an established trading market, holders of our common stock may find it difficult to sell their stock or to obtain accurate quotations for the price of the common stock.Even if a market for our common stock does develop, our stock price may be volatile, and such market may not be sustained. Broker-dealers may be discouraged from effecting transactions in our shares because they may be considered penny stocks and may be subject to the penny stock rules. Rules15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), impose sales practice and disclosure requirements on broker-dealers who make a market in "penny stocks". Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges).Our shares currently are not traded on any stock exchange nor are they quoted on the Over-the-Counter Bulletin Board. We may in the future seek a market maker to apply to have our common stock quoted on the Over-the-Counter Bulletin Board, but have not done so to date.If we are successful in finding a market maker and successful in applying for quotation on the Over-the-Counter Bulletin Board, our stock may be considered a “penny stock.”In that case, purchases and sales of our shares will be generally facilitated by broker-dealers who act as market makers for our shares. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or "accredited investor" (as defined by the Securities Act of 1933, as amended) must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission (“SEC”) relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt.A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities.Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks.The additional sales practice and disclosure requirements imposed upon broker-dealers selling penny stock may discourage such broker-dealers from effecting transactions in our shares, which could severely limit the market liquidity of the shares and impede the sale of our shares in the secondary market. 9 Investors that need to rely on dividend income or liquidity should not purchase shares of our common stock. We do not anticipate paying any dividends on our common stock for the foreseeable future. Investors that need to rely on dividend income should not invest in our common stock, as any income would only come from any rise in the market price of our common stock, which is uncertain and unpredictable. Investors that require liquidity should also not invest in our common stock. There is no established trading market, and should one develop, it will likely be volatile and such market may not be sustained. Holders of our common stock may incur immediate dilution and may experience further dilution because of our ability toissue additional shares of common stock and as a result of the possible exercise of holders of our preferred stock to convert to common stock after January 1, 2011. We are authorized to issue up to 22,000,000 shares of Class A voting common stock. and 40,000,000 shares or Class B non-voting common stock and 3,000,000 shares of Preferred Stock.At present, there are 7, 484,813 Class A common shares and 21,176,262 Class B common shares and 1,752,823 shares of Preferred Stock issued and outstanding.Our Board of Directors has the authority to cause us to issue additional shares of Class A common stock without the consent of any of our stockholders.Consequently, our stockholders may experience more dilution in their percentage of ownership in the future. Moreover, the conversion of our Preferred shares after January 1, 2011 on the basis of ten Class B Common Shares for each Preferred Share could result in dilution to our current holders of common stock and cause a significant decline in the market price for our common stock. Financial Industry Regulatory Authority sales practice requirements may also limit a stockholder's ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority, or FINRA, has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Upon effectiveness of this registration statement, we will become subject to the periodic reporting requirements of the Exchange Act that will require us to incur audit fees and legal fees in connection with the preparation of such reports. These additional costs could reduce or eliminate our ability to earn a profit. Following the effective date of our registration statement, we will be required to file periodic reports with the SEC pursuant to the Exchange Act and the rules and regulations promulgated thereunder. In order to comply with these requirements, our independent registered public accounting firm will have to review our financial statements on a quarterly basis and audit our financial statements on an annual basis. Moreover, our legal counsel will have to review and assist in the preparation of such reports. The costs charged by these professionals for such services cannot be accurately predicted at this time because factors such as the number and type of transactions that we engage in and the complexity of our reports cannot be determined at this time and will have a major affect on the amount of time to be spent by our auditors and attorneys. However, the incurrence of such costs will obviously be an expense to our operations and thus have a 10 negative effect on our ability to meet our overhead requirements and earn a profit. We may be exposed to potential risks resulting from new requirements under Section404 of the Sarbanes-Oxley Act of 2002. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. Potential Conflicts of Interest The directors and officers of the Company have no obligation to devote full time to the business of the Company.They are required to devote only such time and attention to the affairs of the Company, as they may deem appropriate in their sole discretion.It is anticipated that they will each spend approximately 70% of their time on their duties related to Amincor but they are under no obligation to continue to do so, nor are they restricted by an agreement not to compete with the Company and they may engage in other activities or ventures which may result in various conflicts of interest with the Company. ITEM 2. FINANCIAL INFORMATION Management’s Discussion and Analysis of Financial Condition and Results of Operations. Business Environment As of July 31, 2010, the United States economy had not yet returned to normal.There are many economists who are predicting that we are about to see a slow down in the second half of 2010. The Food Service Industry volume is down, as the result of over capacity and an excess of inventory.Tulare Frozen Foods, LLC (“Tulare”) represents less than 1% of the frozen vegetable industry.We are constantly receiving pressure to reduce pricing.Capital expenditures on equipment and plant are necessary for Tulare to become more competitive and gain a larger market share in the Food Services Industry. Tulare’s Business Tulare was formed on October 5, 2007 andis a wholly-owned subsidiary of Tulare Holdings, Inc. (“Holdings”).Holdings was incorporated on December 29, 2008 and at that time, 100% of the ownership of Tulare was contributed to Holdings by its priorprincipals.On January 9, 2008, Tulare began operations in their current facility and has been operating there since.Tulare’s plant consists of 350,000 square feet of which 40% is utilized for processing, freezing and storing vegetables. Tulare utilizes an onsite rail spur to ship frozen produce directly from its on site warehouse out to the east coast.Utilizing this cost effective transportation method allows Tulare economies of scale to ship large quantities of product to virtually any location in the US. The current product line includes frozen spinach, southern greens, broccoli cauliflower, and peppers. These products are available in individual quick freezing (IQF) bulk, wet pack cartons, and 2 and 3 pound poly bags for retail and foodservice markets. The Tulare customer base is approximately 80% food service, 15% retail, and 5% industrial. Frozen spinach currently represents 75% of the firm’s volume, southern greens accounts for 20%, and the remaining 5% represent broccoli & cauliflower. Tulare has developed its own “Tulare” label for 3 pound wet pack spinach, which is used for spot business markets. Tulare supplies 3 pound and 40 pound wet pack spinach to three major food service distributorsAdditional growth is targeted in southern greens by establishing Tulare as the low cost producer. 11 Seasonality Tulare’s revenues are generally higher in the first and fourth quarters because its customers are stocking up on products for the holidays and replenishing their inventories after the holidays.Tulare’s business is dependent on delivery of crops from field operations to the plant.The growing season and the level of rain and availability of water also effect the amount of product available for processing from field operations adding to the seasonality issues.It is typical for the facility to run at full capacity during the harvest periods and sell from inventory during the balance of the year. Although management is confident that it will succeed in raising additional working capital and equity for Tulare, there are no assurances that they will be successful in their endeavors.However, management believes they have sufficient access to working capital to sustain operations through June 30, 2011. Amount Due From Factor and Inventory In 2008, in order to have access to immediate funding in order to finance their working capital needs, Tulare entered into a Discount Factoring Agreement (the “DFA”) with a related party asset based lender (the “Lender”). Pursuant to the DFA, the Lender ,from time to time, purchased accounts, receivables and other forms of obligations and rights to payments owing to Tulare from its customers for goods sold or services rendered (collectively, “Accounts Receivable”). In return for the purchase of these accounts, receivables and other forms of obligations and rights to payments, the Lender advanced Tulare 80% of the amount of the Accounts Receivable and took a security interest of Tulare’s assets. The remaining 20% of the Accounts Receivable was held in a “Reserve Account”. The Lender assumed the credit risk, collected the Accounts Receivable and provided bookkeeping and reporting services. When the Lender collected a payment from customers, the Lender deducted its fees and interest from the Reserve Account and advanced the remaining amounts to Tulare. Tulare paid the Lender a commission of one percent (1%) for the first sixty (60) days that the Account Receivable was outstanding. After the first sixty (60) days if the Account Receivable had not been paid, the commission due to the Lender was one and one half percent (1.5%) for each additional thirty (30) day period. In addition to the fees above, interest of sixteen percent (16%) per annum (based on a 360 day year) was charged as of the last day of each month based on the face value of the Accounts Receivable outstanding. In no event did conversion or interest rates under the DFA exceed the highest rated permitted under the laws of any applicable jurisdiction. For Tulare, the amounts due from Factor at the end of 2009 was $318,000 less than they were at the end of 2008, because of increased collection efforts during the last three months of 2009.The inventory on December 31, 2009 was only $9,900 more than it was at the end of 2008. At the end of 2009, the Lender assigned all of its right, title and interest in the DFA to Amincor, Inc. On 12/31/2009, Amincor terminated the DFA. Since January 1, 2010, Tulare’s operations have been financed by allocations of capital from the Company. Liquidity Over the past two years, Tulare has suffered from a lack of liquidity because its plant and equipment are costly to maintain due to their age.These additional costs have been reflected in the costs of sales.In the last quarter of 2010 and in 2011, it is Tulare’s intention to raise enough capital to upgrade the plant and equipment to a state of the art production facility, allowing Tulare to be more competitive within the industry.In addition, Tulare is currently implementing a plan as described below to increase working capital.This will allow Tulare to diversify its product base through the importation and distribution of frozen vegetables, thereby improving its liquidity.Tulare will continue to utilize its existing credit facility while it negotiates with new asset based lenders that specialize in financing agricultural businesses. 12 Management has made applications for asset based financing to several banks and asset based lenders for working capital financing.Under the terms of a typical asset based financing agreement the lender takes the accounts receivable and inventory of the borrower as collateral for working capital advances.Management anticipates that a working capital facility will be available to Tulare by December 31, 2010. In addition to creating liquidity through a working capital facility secured by Tulare’s current assets Amincor’s management has entered into negotiations with an investment banking firm to underwrite a private equity investment in the Company which if successful will provide Tulare with the capital to purchase packaging equipment and make certain physical plant improvements that will reduce the cost of operations and increase efficiency thereby improving the liquidity of Tulare. Tulare intends to purchase new packaging equipment that will allow it to package its frozen product in a form other than “wet pack”.Management expects the new packaging to substantially increase sales as the new pouch can be frozen, boiled, opened and/or resealed for future use of the product.Management also believes that as a result of an increase in working capital, volume of sales will increase and that Consumers and food service companies will actively seek out Tulare’s products in the new packaging because of its versatility.Conversely, it is believed that the cost of operations will decrease using the new packaging system as the multiple handling that is current required of the “wet pack” product will no longer be required. Existing Credit Facilities Tulare will continue to utilize its existing capital allocation from its parent while it negotiates with new asset based lenders that specialize in financing agricultural businesses.The current capital allocation consists of a purchase order allocation of $2,800,000 and an allocation of capital supported by accounts receivable.The balance on the Purchase order allocation as of June 30, 2010 was $2,755,780.The current interest rate on this loan is 16% simple interest and the loan agreement expires on January 17, 2013.As of June 30, 2010, the line supported by accounts receivable had a reserve balance of $3,970,517 which is used to pay off the purchase order loan. Although management is confident that it will succeed in raising additional working capital and equity for Tulare, there are no assurances that they will be successful in their endeavors.However, management believes that Tulare has sufficient access to working capital to sustain operations through June 30, 2011. Fiscal 2009 compared to Fiscal 2008 Tulare’s net sales were $11,324,456 for 2009 as opposed to net sales of $11,369,141 for 2008.This represents a decrease of $44,685. Management believes the decrease was due to a decrease in market demand for frozen vegetables during 2009.The cost of the products sold was $10,919,274 in 2009 as opposed to $15,490,647 in 2008.This decrease of $4,571,373 was due to improved processes, product quality, and increased recovery rates of raw product, as a result of plant and management improvements in 2009. Raw product purchases were approximately $4.7 million in 2008 as opposed to $3.2 million in 2009, a reduction of $1.5 million. This reduction was the result of negotiated terms with the growers and reductions in raw product losses. Further, reductions in utilities ($2.2 million in 2008, $1.4 million in 2009, a reduction of $800,000), packaging ($2.4 million in 2008, $2.0 million in 2009, a reduction of $400,000) and general expenses ($1.5 million in 2008, $1.1 million in 2009, a reduction of $400,000) contributed to the overall reduction in cost of goods sold, increasing gross profit. Product quality increases associated with the installation of new blancher controls allowed Tulare to better regulate the time required to and temperature at which product was processed, yielding a more efficient use of plant utilities and machinery while increasing the consistency of Tulare’s products. Finally, Tulare’s raw product recovery rate increased from approximately 70.66% in 2008 to approximately 79.26% in 2009. While still slightly under the industry standard of 80%, the increase associated with the recovery rate translates into approximately 8.6% more finished product utilizing the same raw product inputs. 13 Tulare’s net loss from operating activities was $7,415,801 for 2009 compared to $7,962,316 in 2008 .Net cash used in operations was $2,378,618 in 2009 as compared to $7,464,353 in 2008.This improvement is the result of improved processes, product quality, and increased recovery rates of raw product, as a result of plant and management improvements in 2009. Tulare’s net cash used in investing activities was $84,283 for 2009 as compared to $446,545 for 2008, when the company upgraded existing equipment. Tulare’s net cash provided by financing activities was $2,451,658 in 2009 as compared to $7,933,866 in 2008 due to the need to borrow less under its financing agreements as a result of improved gross profit margins. Six Months Ended June 30, 2010 During the first six months of 2010, Tulare sales amounted to $5,700,849 indicating that 2010 will be close to 2009 in total sales for the year. Because of improvements in the Cost of Goods Sold, the gross profit for the six months amounted to $810,731. This represents a Gross Profit of 14.2% of sales over 2009 when the Gross Profit Percentage was 3.6% of sales. The operating expenses at $803,831 are tending to be less that they were in 2009, and there was an operating income of $6,900 in the first six months. ITEM 3. PROPERTIES Registrant occupies space in a suite subleased by Capstone Business Credit, LLC and Capstone Capital Group I, LLC at 1350 Avenue of the Americas, 24th Floor, New York, NY 10019.This space is provided to the Registrant without charge and is currently suitable for the Registrant’s operations. Tulare Frozen Foods, LLC operates a vegetable processing facility on a 35 acre site located at 650 West Tulare Road, Lindsay, California.Tulare Frozen Foods, LLC operates this facility under a lease agreement assigned to Amincor, Inc. expiring December 31, 2028 at an annual rent of $280,000.The lease is at fair market rates. The facility is partially utilized and is currently suitable for Tulare Frozen Foods, LLC’s operations. ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. The following table sets forth information regarding the beneficial ownership of our Class A voting common stock by (a) each person known to be a beneficial owner of more than 5% of our voting common stock as of June 30, 2010 by (b) each of our officers and directors; (c) all our officers and directors as a group.Unless otherwise indicated, we believe that all persons named in the table have sole voting and investment power with respect to all shares of common stock beneficially owned by them. 14 Name and Address Number of Class A Shares Owned Percentage of Class A Shares Owned Percentage of Total Outstanding Shares Owned* John R. Rice III 1 Makamah Beach Road Fort Salonga, New York 11768 3,194,160 42.675% 6.915% Joseph F. Ingrassia 14511 Legends Blvd. N Ft. Meyers, Florida33912 3,194,160 42.675% 6.915% Robert L. Olson 24 Brook Hill Lane Norwalk, CT06851 38,000 0.508% 0.082% All Executive officers and Directors as a Group (3 persons) 6,426,320 85.858% 13.912% *Assumes the conversion of all Preferred Shares into Class B common shares on a ten shares for one share basis. ITEM 5. DIRECTORS AND EXECUTIVE OFFICERS Our business will be managed by our officers and directors.The following persons are our officers and directors: Name Age Position Director Since John R. Rice III 66 President and Director Joseph F. Ingrassia 51 Vice-President, Secretary and Director Robert L. Olson 66 Chief Financial Officer and Director Unless otherwise indicated in the biographical information below, there are no family relationships among members of our management or our Board of Directors (the “Board”). John R. Rice III, President and Director Mr. Rice is the President and a Director of Amincor, Inc. and is jointly responsible , with Mr. Ingrassia , for monitoring the operation and the performance of the operating subsidiary , its management team, execution of its business plans and its growth strategies, which includes identifying opportunities, analyzing acquisition or roll up opportunities, divestitures and investment in the operating subsidiary. In conjunction with his work at Amincor , Mr. Rice is a managing member and principal of the Capstone group of companieswhich he co-founded with Joseph F. Ingrassia .From 1994 to present, Mr. Rice has been responsible for overseeing international marketing of Capstone’s programs and services to investors, joint venture partners and various parties who originated business opportunities for Capstone and was jointly responsible with Mr. Ingrassia for banking relationships, client and portfolio management, supervision of due diligence and 15 legal documentation and accounting and administration.Mr. Rice studied liberal arts and business at the University of Miami. From 1975 to 1989 he was a principal of John R. Rice Associates, Inc., a New York based business consulting and finance company with an initial focus on asset based debt placements. The company later expanded to include medical equipment lease financing with clients including, among others, Johnson and Johnson Technocare, Division, Seimens Corporation, Picker Corporation, CIT Capital and Marine Midland Bank.Mr. Rice was also involved in private real estate developments in New York and Florida on a joint venture basis with the ITT Land corporations. Joseph F. Ingrassia, Vice-President, Secretary and Director Mr. Ingrassia is the Vice-President, Secretary and a Director of Amincor, Inc. and is jointly responsible , with Mr. Rice , for monitoring the operation and the performance of the operating subsidiary , its management team, execution of its business plan and its growth strategies, which includes identifying opportunities, analyzing acquisition or roll up opportunities, divestitures and investment in the operating subsidiaries.In conjunction with his work at Amincor, Mr. Ingrassia is a managing member and principal of the Capstone group of companies which he co-founded with Mr. Rice. From 1994 to present, Mr. Ingrassia has been responsible for banking relationships, client and portfolio management, supervision of due diligence and legal documentation, and accounting and administration. In 1980 , Mr. Ingrassia received a Bachelor of Arts Degree in psychology from Siena College, and in 1984 an MBA from Golden Gate University. Robert L. Olson, Chief Financial Officer and Director (“ CFO ”) Mr. Olson is the Chief Financial Officer and a Director of Amincor, Inc. with responsibility for financial projections, preparation of financial reports and required schedules and analysis for the Company’s auditors.In conjunction with his work at Amincor, Mr. Olson has been the Chief Financial Officer responsible for preparing financial statements for the Capstone group of companies in connection with the management of the various companies to which the Capstone group of companies had made loans since 2006.At Capstone, Mr. Olson supervises the accounting staff, monitors and reviews client account statements, accounts receivable reports, inventory reports, cash flow and other asset based loans and is responsible for accounts payable management, cash management, bank relationship management, general ledger management and audit coordination. Mr. Olson has been chief financial officer for private and publicly held corporations for more than 27 years. In 1965, Mr. Olson received a Bachelor of Science Degree in accounting from Long Island University. Mr. Rice, Mr. Ingrassia and Mr. Olson will each devote as much time as required to their duties as officer and directors of Amincor.It is anticipated that they will spend approximately seventy percent (70%) of their time on their responsibilities related to Amincor.The remaining thirty percent (30%) of their time will be spent managing the business operations of the Capstone group of companies. The business of our operating subsidiary, Tulare Holdings, Inc. (“Holdings”), will be managed by its officers: James E. Fikkert, President Mr. Fikkert has been President of Tulare Frozen Foods, LLC since January, 2008 and of Holdings since December 30, 2008.Mr. Fikkert has an extensive background in the frozen food business with over 25 years of experience. Mr. Fikkert has a strong background in corporate, plant and field operations, planning, team building, supply chain management, and project management. Mr. Fikkert held managerial positions at The Larsen Company, Birds Eye Foods, Inc., and Flexo Solutions, LLC. Mr. Fikkert received his Bachelors of Science from the University of Wisconsin in 1974. 16 Douglas Hagin, Chief Financial Officer Mr. Hagin was the acting CFO of Tulare on a consulting basis from October 2008 to March 1, 2010 at which time he became Tulare’s fulltime CFO.Mr. Hagin is responsible for all financial projections and assists in completing the company’s monthly financial reports . In addition, Mr. Hagin is responsible for assisting the Tulare’s President in the company’s strategic planning. Prior to his position at Tulare, Mr. Hagin spent 25 years working in the frozen vegetable industry in various roles from the vice president of sales at Bellingham Frozen Foods to a logistics manager at Birds Eye Frozen Foods, Inc. Mr. Hagin is a CPA and has his Bachelors of Science in finance. Family Relationships There are no family relationships between any directors or executive officers of the Company, either by blood or by marriage. Directorships No Director of the Company or person nominated or chosen to become a Director holds any other directorship in any company with a class of securities registered pursuant to section 12 of the Exchange Act or subject to the requirements of Section 15(d) of the Exchange Act or any other company registered as an investment company under the Investment Company Act of 1940, as amended. Involvement in Certain Legal Proceedings During the past ten years, no present or former director, executive officer or person nominated to become a director or an executive officer of the Company: (1) was a general partner or executive officer of any business against which any bankruptcy petition was filed, either at the time of the bankruptcy or two years prior to that time; (2) was convicted in a criminal proceeding or named subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) was subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or (4) was found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Futures Trading Commission to have violated a Federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Outstanding Equity Awards at Fiscal Year-End 2009. The following table provides information for the named executive officers on stock option holdings as of the end of 2009. None Compensation of Directors There was no compensation paid to any director during the year ended December 31, 2009. 17 Directors serve without compensation and there are no standard or other arrangements for their compensation. There are no employment contracts, compensatory plans or arrangements, including payments to be received from the Company with respect to any Director that would result in payments to such person because of his or her resignation with the Company, or its subsidiaries or any change in control of the Company. There are no agreements or understandings for any Director to resign at the request of another person. None of our Directors or executive officers acts or will act on behalf of or at the direction of any other person. ITEM 6. EXECUTIVE COMPENSATION To date Messrs Rice, Ingrassia and Olson have not received any compensation for their service as executive officers of Amincor. The table below sets forth the compensation earned by Tulare Frozen Foods, LLC’s President for the fiscal years ended December 31, 2009 and 2008.Additionally, the table sets forth the compensation earned by Tulare Frozen Foods, LLC’s President and Chief Financial Officer for the six months ended on June 30, 2010.These individuals are the named executive officers of Tulare Frozen Foods, LLC. Name and Principal Position Year Salary ($) Bonus (S) Stock Award($) Option Award ($) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Non-Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) James Fikkert, $ None None None None None None $ President $ None None None None None None $ None None None None None None $ Douglas Hagin, CFO $ None None None None None None $ ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, DIRECTOR INDEPENDENCE Relationships and Transactions In addition to its real property as set forth in item 3 above, Tulare leases certain equipment from Amincor, Inc. at an annual rental of $200,000 for a term of five years. Management believes that such lease is at fair market rate. We will reimburse our officers and directors for any reasonable out-of-pocket business expenses incurred by them in connection with certain activities on our behalf such as travel, meals and lodging while meeting with or on behalf of any of our subsidiary companies.There is no limit on the amount of accountable out-of-pocket expenses reimbursable by us, which will be reviewed only by our Board. All officers and directors must submit detailed expenses reports with explanatory receipts to the CFO of Amincor to be reimbursed.The expenses reports are reviewed by Amincor’s controller and approved by the CFO before they are paid.To date, Amincor, Inc. has not reimbursed any officers for expenses. 18 Director Independence We have not established our own definition for determining whether our directors are “independent” nor have we adopted any other standard of independence employed by any national securities exchange orinter-dealer quotation system and our current directors would not be deemed to be “independent” under any applicable definition since they are both officers of the Company. ITEM 8. LEGAL PROCEEDINGS The Company is not presently a party to any litigation, claim or assessment against it, and is unaware of any unasserted claim or assessment which will have a material effect on the financial position or future operations of the Company. No director, executive officer or affiliate of the Company or owner of record or beneficially of more than five percent of the Company’s common stock is a party adverse to the Company or has a material interest adverse to the Company in any proceeding. ITEM 9. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information There is currently no public market for our common stock. Our common stock is not listed on any securities exchange or inter-dealer quotation system at the present time. We are not certain whether a trading market will develop for our common stock, or if it develops whether the trading market will be sustained. Investors in our common stock must be prepared to bear the entire economic risk of an investment in our common stock for an indefinite period of time. Holders As of September 15 , 2010, there were 52 Class A stockholders of record, owning all of the 7, 484,813 issued and outstanding shares of our Class A common stock; there were 68 institutional shareholders of record owning all of the 21,176,262 issued and outstanding shares of our Class B non-voting common stock and there were 36 institutional shareholders of record owning all of the 1,752,823 issued and outstanding shares of our Preferred Stock. Dividends We have not paid any cash dividends to date and do not anticipate or contemplate paying dividends in the foreseeable future.It is the present intention of management to utilize all available funds for the development of our business. ITEM 10. RECENT SALES OF UNREGISTERED SECURITIES On March 2, 2010, we issued 21,176,262 restricted shares of Class B non-voting common stock to 68 accredited institutional investors.On March 2, 2010, we issued 1,752,823 shares of Preferred Stock to 36 accredited institutional investors.On August 2, 2010, we issued 1,600 restricted shares of Class A voting common stock to the shareholder of Tulare Holdings, Inc. in exchange for all of the issued and outstanding shares of Tulare. On August 18, 2010, we issued 413,249 shares to eight shareholders whose shares had inadvertently been cancelled when the shares acquired from them by Messrs Rice and Ingrassia were transferred to Messrs Rice and Ingrassia. 19 All of the foregoing issuances were exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended as transactions not involving a public offering.The Class B and Preferred shares were issued as a payment-in-kind to investors in the Capstone Special Purpose Fund L.P. and Hammond Investments, Ltd., a wholly owned subsidiary of the Capstone Cayman Special Purpose Fund L.P. (collectively the “Funds”) pursuant to the provisions of the Limited Partnership Agreements of each of the Funds upon the cessation of operations of the respective Funds.There was no consideration received by the Registrant in connection with the issuance of any of these shares.With respect to the issuance of the shares to the Tulare shareholder, the consideration received by Registrant was the acquisition of 100% of the outstanding Tulare Holdings shares. ITEM 11. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED General We are registering our Class A voting Common Stock and Class B non-voting Common Stock under this registration statement.The following is a summary of the rights, preferences, privileges and restrictions applicable to all of the capital stock of the Company. We are authorized to issue 65,000,000 shares of stock, par value $.001 which are divided into 22,000,000 Class A voting common shares, par value $.001; 40,000,000 Class B non-voting common shares, par value $.001 and 3,000,000 Preferred Shares par value $.001.As of the date of this Amendment to our registration statement, 7, 484,813 shares of Class A common stock are outstanding, held by 52 shareholders of record;21,176,262 shares of Class B common stock are outstanding held by 68 shareholders of record and 1,752,823 shares of Preferred stock are outstanding held by 36 shareholders of record. Common stock The holders of both classes of common stock are entitled to share equally in dividends, if any, as may be declared from time to time by the Board out of funds legally available provided however, that no cash dividends will be paid on the common stock until all shares of Preferred Stock have be redeemed or converted to commons stock.The holders of the Class B common stock do not have any voting rights.In the event of liquidation, the holders of both classes of common stock are entitled to share ratably in all assets remaining after payment of all liabilities and any preference on preferred stock that may be then outstanding.The stockholders do not have cumulative or preemptive rights. Preferred stock The Company may at any time or from time to time redeem on a pro rata basis issued and outstanding Preferred Shares by paying the holders thereof out of funds legally available therefore one hundred ($100) dollars for each share redeemed.In the event of liquidation, dissolution or winding up of the corporation the Preferred Shares are entitled to payment at the rate of $100 per share before any payment is made to or set aside for the holders of Common Shares. From and after January 1, 2011, holders of Preferred Shares are entitled to convert said shares into Class B common shares on the basis of 10 shares of common stock for each preferred share. ITEM 12. INDEMNIFICATION OF DIRECTORS AND OFFICERS Nevada law provides liberal indemnification of officers and directors of Nevada corporations. Section 78.7502 of the Nevada Revised Statutes permits a corporation to indemnify any officer, director, employee, or agent, who is, was, or is threatened to be, made a party to any action, whether civil, criminal, administrative, or investigative, except an action by or in the right of the corporation, by reason of the fact that he is or was an officer, director, employee, or agent, if he acted in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, in the case of a criminal action, he had no reasonable cause to believe that his conduct was unlawful.In the case in which a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of such action, the corporation must indemnify him for expenses, including attorneys’ fees, actually and reasonably incurred by him. 20 Our Articles of Incorporation and By-Laws provide for the mandatory indemnification and reimbursement of any director or officer against expenses actually and necessarily incurred by them in connection with the defense of an action, suit or proceeding in which they, or any of them, are made parties, or a party, by reason of being or having been director(s) or officer(s) of the corporation, except in relation to matters as to which any such director or officer shall be adjudged to be liable for negligence or misconduct in the performance of duty.Such indemnification shall not be deemed exclusive of any other rights to which those indemnified may be entitled, under By-Law, agreement, and vote of stockholders or otherwise. ITEM 13. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements and supplementary data required by this item are set forth in Item 15 of this registration statement. ITEM 14. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There are not, and have not been, any disagreements between us and our accountants on any matter of accounting principles, practices, or financial statement disclosure. ITEM 15. FINANCIAL STATEMENTS AND EXHIBITS List of Financial Statements Amincor, Inc. (f/k/a Joning Corp.) Report of Independent Registered Public Accounting Firm Balance Sheets, as of December 31, 2009 and 2008 Statements of Income for the Years Ended December 31, 2009 and 2008 Statements of Stockholders’ Equity for the Years Ended December 31, 2009 and 2008 Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 Notes to Financial Statements Amincor, Inc. (f/k/a Joning Corp.) Condensed Balance Sheet as of June 30, 2010 (Unaudited) Condensed Statement of Income for the Six Months Ended June 30, 2010 (Unaudited) Condensed Statement of Stockholders’ Equity for the Six Months Ended June 30, 2010 (Unaudited) Condensed Statement of Cash Flows for the Six Months Ended June 30, 2010 (Unaudited) Condensed Notes to Financial Statements (Unaudited) 21 Tulare Holdings, Inc. and Subsidiary Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2009 and 2008 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2009 and 2008 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 Notes to Consolidated Financial Statements Tulare Holdings, Inc. and Subsidiary Condensed Consolidated Balance Sheets as ofJune 30, 2010 (Unaudited) Condensed Consolidated Statements of Operations and Accumulated Deficit (Unaudited) Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) Exhibits The following documents are furnished as exhibits to the registration form pursuant to Item 601 of Regulation S-K. Exhibit No. Title of Document Articles of Incorporation * By-Laws * 21 Subsidiaries - Tulare Holdings, Inc. Share Exchange Agreement between Amincor, Inc. and Tulare Frozen Foods Inc. * Lease for Tulare Premises. * Tulare Equipment Lease. * Amendment to Lease for Tulare Premises. * Amendment toTulare Equipment Lease. * * Incorporated by reference from Registration Statement on Form 10 filed with the Securities and Exchange Commission on August 4, 2010. 22 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. AMINCOR, INC. Date: October 1 , 2010 By: /s/ John R. Rice III John R. Rice III, President 23 AMINCOR, INC. (f/k/a Joning Corp.) FINANCIAL STATEMENTS Years Ended December 31, 2009 and 2008 AND Report of Independent Registered Public Accounting Firm F-1 AMINCOR, INC. (F/K/A JONING CORP.) CONTENTS December 31, 2009 and 2008 Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 FINANCIAL STATEMENTS Balance Sheets as of December 31, 2009 and 2008 F-4 Statements of Income for the Years Ended December 31, 2009 and 2008 F-5 Statements of Stockholders’ Equity for the Years Ended December 31, 2009 and 2008 F-6 Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 F-7 Notes to Financial Statements F-8 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Amincor, Inc. We have audited the accompanying balance sheets of Amincor, Inc. (f/k/a Joning Corp.) (the “Company”) as of December 31, 2009 and 2008, and the related statements of income, stockholders’ equity, and cash flows for the years ended December 31, 2009 and 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to report on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financials reporting.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amincor, Inc. as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years ended December 31, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. /s/ ROSEN SEYMOUR SHAPSS MARTIN & COMPANY LLP New York, New York August 3, 2010 F-3 AMINCOR, INC. (f/k/a Joning Corp.) BALANCE SHEETS December 31, 2009 and 2008 Assets Assets $
